Case: 14-40187      Document: 00512888829         Page: 1    Date Filed: 01/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40187
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 5, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAMON VASQUEZ-DIAZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-958-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       It is undisputed that the written judgment convicting Ramon Vasquez-
Diaz of illegal reentry of a deported alien incorrectly reflects that he was
convicted under 8 U.S.C. § 1326(b)(2). The parties disagree as to whether the
proper remedy is remand for the district court to enter a modified judgment or
for this court itself to modify and affirm the judgment. We choose the latter.
We therefore AFFIRM the judgment of the district court but REFORM it to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40187   Document: 00512888829    Page: 2   Date Filed: 01/05/2015


                               No. 14-40187

reflect conviction and sentencing under 8 U.S.C. § 1326(a) and (b)(1). See
United States v. Mondragon-Santiago, 564 F.3d 357, 368-69 (5th Cir. 2009);
see also 28 U.S.C. § 2106; United States v. Hermoso, 484 F. App’x 970, 972-73
(5th Cir. 2012).




                                     2